Citation Nr: 1456414	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-15 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to initial disability rating in excess of 10 percent for tinnitus.

2.  Entitlement to an effective date earlier than January 6, 2009, for the grant of service connection for hearing loss.

3.  Entitlement to an effective date earlier than January 6, 2008, for the grant of a 10 percent rating for tinnitus.

4.  Whether new and material evidence has been submitted to reopen a claim of service connection for nerve damage, bilateral ears.

5.  Entitlement to an initial compensable disability rating for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 6, 1963, to August 2, 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 and an October 2009 rating decision of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2009, the Veteran requested a hearing before a Veterans Law Judge at his local RO, but later requested that the hearing be rescheduled.  He was subsequently rescheduled, but in November 2012, he withdrew his hearing request. 

An allegation of clear and unmistakable error (CUE) in the January 1964 rating decision, which denied service connection for nerve damage and assigned a zero percent rating for tinnitus, has been raised by the record in September 2009 and April 2011 statements, but has not been adjudicated by the agency of original jurisdiction (AOJ).  See Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (VA has a duty to sympathetically read a veteran's pro se CUE motion).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of whether new and material evidence has been submitted reopen a previously denied claim of service connection for nerve damage, bilateral ears; and entitlement to an initial compensable disability rating for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's tinnitus is assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code 6260.

2.  On August 20, 1963, VA received a claim of service connection for a disability that can be reasonably construed to include hearing loss.

3.  In a decision in January 1964, the RO granted a noncompensable rating for tinnitus effective August 3, 1963; the rating decision is final.

4.  The Veteran's compensation claim for tinnitus was filed over one year after the effective dates of the liberalizing laws at issue (March 1976 and June 1999); a 10 percent rating for tinnitus cannot be assigned earlier than one year prior to the date of receipt of his claim on January 6, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for an effective date of August 3, 1963, but not earlier, for the grant of service connection for hearing loss have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.160, 3.400 (2014).

3.  The criteria for an effective date earlier than January 6, 2008, for the grant of a 10 percent rating for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The appeal for an earlier effective date for the grant of service connection for hearing loss arises from the Veteran's disagreement with the initial effective date following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The appeals for a higher rating for tinnitus, and an earlier effective date for the grant of a compensable rating for tinnitus, are being denied as a matter of law.  As the essential facts are not in dispute and the law is dispositive, the Board need not further address VA's duty to notify as it pertains to these claims.  See, e.g., Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

VA's duty to assist has been met for these three claims.  All of the necessary records have been obtained.  VA examinations or medical opinions are not required for adjudication of these claims under the duty to assist.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Increased Rating

The Veteran seeks a disability rating in excess of 10 percent for his service-connected tinnitus.

A ten percent rating is the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular ratings for tinnitus in each ear or a higher schedular rating for tinnitus, the Veteran's claim for such a benefit is without legal merit.  See Smith v. Nicholson, 451 F.3d 1344, 1350 (Fed. Cir. 2006) (Diagnostic Code 6260 limits a veteran to single disability rating of 10 percent for tinnitus, regardless whether the tinnitus is unilateral or bilateral); Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran's service-connected tinnitus results in ringing and a hissing sound in the ears.  The rating criteria reasonably describe the Veteran's disability level and these symptoms as the criteria contemplate sound in the ears.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular rating for this service-connected disability is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111(2008); 38 C.F.R. § 3.321(b)(1) (2014). 

Entitlement to an Earlier Effective Date for Service Connection for Hearing Loss

The Veteran seeks to establish an effective date earlier than January 6, 2009, for the grant of service connection for hearing loss. 

The record shows that the Veteran originally filed a formal claim for compensation for "nerve damage to both ears, with ringing in both ears," which was received by VA on August 20, 1963.  In a January 1964 rating decision, the RO phrased the issues as service connection for an ear condition, granted service connection for tinnitus, and denied the claim for nerve damage.  The Veteran was notified of the RO's decision that month.  He did not submit a notice of disagreement (NOD).  No other correspondence was received from the Veteran until January 6, 2009, when he submitted a formal claim for service connection for hearing loss.  

As a general proposition, the law regarding the effective date of an award of service connection benefits is well-understood.  The effective date of an award of benefits based on an original claim cannot be earlier than the date that the VA received the claim.  See 38 U.S.C. § 5110(a); Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009).  

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service.  For an award based on a claim reopened after a final adjudication, the effective date is typically the date that the request to reopen was filed.  See 38 U.S.C. § 5110(a); Adams, 568 F.3d at 960.  A claim for benefits remains pending until it is finally adjudicated.  38 C.F.R. § 3.160(c); Adams, 568 F.3d at 960.  If a claim is left pending without a final adjudication, the claim may be addressed when a subsequent claim is adjudicated by the VA, in which case the effective date for any resulting award of benefits will be the effective date applicable to the earlier claim.  Adams, 568 F.3d at 960 (citing Myers v. Principi, 16 Vet.App. 228, 236 (2002)). 

The Board finds that under a liberal reading of the Veteran's claim and the evidentiary record, a claim for hearing loss was raised in August 1963.  In reaching this determination, the Board notes that although the Veteran's formal claim was written as for nerve damage and tinnitus, his service treatment records showed complaints of hearing loss as well as findings of acoustic trauma.  Private audiology notes dated in May 1963 and August 1963, submitted in connection with the Veteran's 1963 claim, also showed a subjective report of hearing loss and clinical evidence of a hearing loss disability both during and immediately after service.  

The Veteran also complained of hearing loss during the VA examination that was provided to him in December 1963 in connection with his claims for nerve damage and tinnitus.  Moreover, the RO characterized the issue as a claim of service connection for an ear condition, which would encompass hearing loss along with the adjudicated claims of tinnitus and nerve damage.

A liberal reading of the Veteran's pleadings and the evidentiary record in 1963 raised a hearing loss claim, but as indicated, the RO only adjudicated claims for nerve damage and tinnitus.  Therefore, under the pending claim doctrine, an unadjudicated claim for hearing loss was initially received on August 20, 1963, and has remained pending since August 20, 1963; rather than January 6, 2009.  

And, because the evidence shows that the Veteran had hearing loss at that time and the claim for hearing loss was received within one year after the Veteran's separation from service, the proper effective date here is August 3, 1963; which is the day following his separation from active service.  In short, the Board concludes that an effective date of August 3, 1963, but not earlier, is warranted for the award of service connection for hearing loss.

Entitlement to an Earlier Effective Date for a Compensable Rating for Tinnitus

The Veteran seeks to establish an effective date earlier than January 6, 2008, for the grant of a compensable evaluation for tinnitus.

In a January 1964 rating decision, the RO granted service connection for tinnitus and assigned a noncompensable evaluation effective August 3, 1963.  The Veteran was provided with notice of this decision, and of his appellate rights, in a letter sent to him that same month.  He did not submit a notice of disagreement with this decision.  No additional evidence or correspondence was received from the Veteran until January 2009.

On January 6, 2009, VA received an informal claim for service connection for hearing loss from the Veteran.  The RO interpreted this application to include a claim for an increased rating for the already service-connected tinnitus.  On January 28, 2009, VA received a claim for an increased rating for tinnitus.

In a June 2009 rating decision, the RO awarded a 10 percent rating for tinnitus under Diagnostic Code 6260, effective January 6, 2009, the date of the claim.  In an April 2010 supplemental statement of the case, the RO granted an earlier effective date of January 6, 2008, for the 10 percent rating, pursuant to 38 C.F.R. § 3.114(a)(3) (2014).

The effective date of an increased rating is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).   

Where compensation is increased pursuant to a liberalizing law, the effective date for increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law.  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a). 

In 1976, VA amended Diagnostic Code 6260 to provide a 10 percent rating for persistent tinnitus due to acoustic trauma, the maximum schedular rating.  41 Fed. Reg. 11291, 11298 (Mar. 10, 1976) (altering rating code to provide a 10 percent disability for tinnitus that is the result of acoustic trauma).  Prior to the change, the maximum rating for tinnitus was zero percent. 

Effective June 10, 1999, Diagnostic Code 6260 for tinnitus was again revised to allow for a 10 percent rating for "recurrent" tinnitus, with no mention of etiology as a factor.  See 38 C.F.R. § 4.87 (2000); see also 64 Fed. Reg. 25202-210 (May 11, 1999).  The June 1999 change in the regulation also amounts to a liberalizing change, as it now provided for a 10 percent rating for "recurrent" tinnitus without a requirement that it had to be "persistent," and with no mention of etiology as a factor. 

While the liberalizing law for tinnitus applies, as the Veteran's current claim for increase was received in January 2009, more than one year after the change in the law in 1999, there is no factual or legal basis for a retroactive award for the 10 percent rating before January 6, 2008, under 38 C.F.R. § 3.114 (benefits may be authorized for a period of one year prior to the date of receipt of such request).

Under applicable VA law, the Veteran is entitled to the assignment of a 10 percent rating for tinnitus one year prior to the receipt of his January 6, 2009, increased rating claim, and no earlier.  See 38 C.F.R. §§ 3.114(a)(3); 3.400(p).   

There is no evidence showing that a claim related to tinnitus was reviewed on the initiative of VA, or at the Veteran's request within one year after the effective dates of the liberalizing legislations (March 10, 1976 and June 10, 1999), and the Veteran does not contend otherwise.  See 38 C.F.R. § 3.114(a)(1).  

Simply stated, the claims file does not contain any communication from the Veteran or his representative indicating an intent to seek, or a belief in entitlement to, compensation for tinnitus after the March 1976 and June 1999 liberalizing amendments for tinnitus, but prior to the current effective date of January 6, 2008.  38 C.F.R. §§ 3.1(p), 3.155(a).  

Based on the foregoing, the claim for an effective date earlier than January 6, 2008, for the assignment of a 10 percent rating for tinnitus, is not warranted.


ORDER

A disability rating in excess of 10 percent for tinnitus is denied.

An effective date of August 3, 1963, but not earlier, for the grant of service connection for hearing loss, is granted, subject to the laws and regulations governing the payment of monetary awards.

An effective date earlier than January 6, 2008, for the grant of a 10 percent rating for tinnitus, is denied.


REMAND

The Veteran has petitioned to reopen a previously denied claim of service connection for nerve damage, bilateral ears.  He also seeks to establish entitlement to an initial compensable disability rating for hearing loss.  

In an August 2012 statement, the Veteran indicated that he was scheduled to receive additional VA treatment for his hearing loss.  He also indicated that additional private treatment records were available for RO review.  The claims file has VA and private medical records that are current up through April 2011.  As it appears that there are medical records which are outstanding, the claims must be remanded.

In addition, the Board has determined that there was a pending, unadjudicated, claim for service connection for hearing loss dating back to August 1963 and has granted service connection for hearing loss effective August 3, 1963.  As a claim for an initial rating is being remanded for another purpose, the RO will have an opportunity to assign an appropriate initial evaluation for the Veteran's hearing loss disability since August 3, 1963. 

Accordingly, these issues are REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all pertinent medical treatment for his nerve damage in his ears.  After receiving authorization, request outstanding treatment records from any identified treatment provider.  Also obtain complete VA treatment records since April 2011.  If these records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Finally, readjudicate the issues remaining on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


